DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, 11, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US 9,331,746, IDS Document).
Regarding Claim 1, Walsh discloses a circuit breaker (Figures 1-16) comprising: 
a housing (comprising housing of 6, 8, 4, not labelled, Figure 1); 
a circuit protection device disposed within said housing (circuit interrupter 4, Figure 1), said circuit protection device operable to i) sense operating conditions associated with at least one current path through said circuit breaker (sensed current to ADC 20 of electronic trip unit 8, Figure 2, Column 5, lines 35-42), the sensed operating 
a processing device (comprising microprocessor 18 in electronic trip unit 8, Figure 2), communicatively coupled to said circuit protection device (Column 5, lines 27-31), said processing device operable to (i) process the sensed operating conditions into a single user-readable data format that is text-based (Column 5, lines 35-56, “…data may be stored in RAM 22 and/or used by the trip unit program implemented in microprocessor 18..”, Column 12, line 56 - Column 13,line 20, “….FIG. 15 is provided on display 84.  Screen 110 includes voltage waveforms for circuit interrupter 4' for a certain amount to time (e.g., N seconds) prior to trip….”) and includes a time stamp associated with each sensed operating condition (Figures 15, 16A-16B, Column 12, line 56 - Column 13, line 20, “….FIG. 15 is provided on display 84.  Screen 110 includes voltage waveforms for circuit interrupter 4' for a certain amount to time (e.g., N seconds) prior to 
at least one communications interface (comprising 26, 28, 30, 12, Figure 2) communicatively coupled to said processing device (28, 30, 26, 12 coupled to microprocessor 18, Figure 2), said at least one communications interface operable to receive the operating conditions data from said processing device to facilitate exporting the operating conditions data to a remote computing device (exporting data to near field communication device 16, Figure 2).
Regarding Claim 4, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a communications port (12, Figure 2) operable to engage a communications cable coupled to the remote computing device (12 is serial port interface for engaging a communication cable, Figure 2, Column 5, line 2-4), and wherein said processing device is operable to transmit, using said communications port, the operating conditions data to the remote computing device through the communications cable (12 coupled to microprocessor 18, Figure 2, Column 5, lines 45-56).
Regarding Claim 5, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a wireless communications interface (comprising 28 including wireless controller memory and 
Regarding Claim 7, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said circuit protection device comprises at least one of arc fault circuit interrupt, a ground fault circuit interrupt, and a dual function circuit interrupt (Figure 1, Column 4, line63 – Column 5, line 2, trip settings including ground fault pickup and ground fault time).
Regarding Claim 8, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a first communications interface (part of 26, 12, Figure 2) and a second communications interface (part of 28, 30, Figure 2), wherein said first and second communications interfaces are proximate one another on a surface of said housing (30, 12 adjacent as shown in Figure 2), wherein said first communications interface comprises a communications port operable to engage a communications cable (serial port interface 12, Figure 2), and wherein said second communications interface comprises a memory card interface operable to engage a memory card (28 comprising controller and memory, Figure 2, Column 5, line 42 – Column 6, line 4).
Claim 9 basically recites an electrical distribution center comprising: 
a mounting rail comprising a bus bar; at least one circuit breaker mounted to said mounting rail and electrically coupled to said bus bar, said at least one circuit breaker having the limitations as recited in Claim 1. Walsh discloses the circuit breaker as discussed in the rejection of Claim 1, and also discloses an electrical distribution center 
Claims 11, 13, 15-16 basically recite the limitations of Claims 4, 5, 7-8 respectively, except that the electrical distribution center of Claim 9 is recited.  Therefore, Claims 11, 13, 15-16 are rejected at least for the same reasons as for Claims 4, 5, 7-8.
Claims 17, 19-20 basically recite a method corresponding to the circuit breaker of Claims 1, 4-5 respectively, therefore, rejected at least for the same reasons as for Claims 1, 4-5. 
Regarding Claim 21, Walsh discloses the circuit breaker in accordance with Claim 1, wherein the processing device is further operable to interpret whether a fault condition has occurred and record the fault condition as fault condition data (Column 5, lines 8-24, “…..e.g., stored information relating to the operation and/or status of circuit interrupter 4, such as cause of trip, load, voltage and harmonics information described elsewhere herein”, Column 11, line 33- Column 12, line 19, “…..3) voltage information including the actual measurement of phase to phase voltages for a certain amount to time prior to trip (much like current, an imbalance indicates problems in the connected 
Regarding Claim 22, Walsh discloses the circuit breaker in accordance with Claim 21, wherein the processing device is further operable to bundle the operating conditions data and the fault condition data into a single data file (Figures 11-12, Column 11, lines 23-32. Column 12, lines 4-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 9,331,746, IDS Document) in view of Wilson et al. (US 2006/0149431).
Regarding Claim 2, Walsh discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a memory (28, Figure 2, Column 5, line 61- Column 6, line 4, “….NFC transceiver chip 28 includes a wireless controller portion and a non-volatile memory portion (e.g., without limitation, FRAM), ……. NFC transceiver chip 28 coupled to NFC coupling element 30 allows electronic trip unit 8 to engage in near-field communications with NFC communications device 16…”), and 
wherein said processing device is operable to store the operating conditions data to the memory (28, 30 coupled 18, Figure 2, Column 2, lines 27-29, “…..electronic trip unit 8 includes a microprocessor (µP) 18 which controls the operation of electronic trip unit 8”, 28 is operatively coupled to microprocessor 18 to allow for communication with microprocessor 18, Figure 2).
Walsh does not specifically disclose the details of 28 to comprise a memory card interface operable to engage a memory card to store the operating data when the memory card engages said memory card interface.  
Wilson discloses a communication interface (transceiver 100, Figure 1, Paragraph 33) comprising a controller portion (comprising 105, Figure 1) and a memory portion (comprising 110, 135, Figure 1) that includes a memory card interface (comprising 135, Figure 1) operable to engage a memory card to store the operating data when the memory card engages said memory card interface (Paragraph 34, “….external memory interface 135 is further coupled to the CPU 105.  The external 
Regarding Claim 3. Combination of Walsh and Wilson discloses the circuit breaker in accordance with Claim 2, wherein said memory card interface is accessible through an aperture defined in said housing (Paragraph 34, “…..the external memory interface 135 could be a universal serial bus (USB), Ethernet, FireWire, infrared (IR) or Bluetooth interface for receiving and in some cases requesting updated functions and/or features to be used by the remote transceiver 100”).
Claim 10 basically recites the limitations of Claim 2, except that the electrical distribution center of Claim 9 is recited.  Therefore, Claim 10 is rejected at least for the same reasons as for Claim 2.  
Regarding Claim 12, Walsh discloses the electrical distribution center in accordance with Claim 11, wherein said communications port comprises a serial port (12 is serial port interface for engaging a communication cable, Figure 2, Column 5, line 2-4).  Walsh does not specifically disclose a universal serial bus (USB) port.  
Wilson discloses a communication interface (transceiver 100, Figure 1, Paragraph 33) comprises a communication port that comprises a universal serial bus 
Claim 18 basically recites a method corresponding to the circuit breaker of Claim 2, therefore, rejected at least for the same reasons as for Claim 2. 
Response to Arguments
Applicant's arguments filed on 11/16/2021 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection modified to address the limitations (claim 1 amended to include the argued upon limitations of Claim 9).  
Examiner respectfully apologizes for the typographical error in including Claims 10 and 18 under the rejection heading of 102 rejection and notes the correction is made in the current office action (as copied from above “2.	Claims 1, 4-5, 7-9, 11, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US 9,331,746, IDS Document)”. 
Regarding Applicant’s arguments, on Pages 8-12 of the Remarks toward he limitations of a single user-readable data format that is text based and includes a time stamp associated with each sensed operating condition (Claims 1, 9, 17) and Figures 
Applicant argues, on Page 3 of the Remarks that Figures 16A, 16B merely describes one instance in time for the current, which is encoded in a barcode prior to being captured by the portable computer and displayed.    
In response, examiner respectfully notes that Walsh process 18 process the sensed operating conditions not the portable computer device and as noted previously claim does not require user readable data format to be displayed only requires the format being text based and includes a time stamp associated with each sensed associated sensed operating conditions. Figures 16A and 16 B are examples to show that the processed data, single user readable data format in barcode 80 is text based and Figure 15 shows single user readable data format in barcode 80 including associated time stamp and as described in Column 12, line 56 - Column 13,line 20, “….FIG. 15 is provided on display 84.  Screen 110 includes voltage waveforms for circuit interrupter 4' for a certain amount to time (e.g., N seconds) prior to trip….”)”.
.  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlotterer et al. (US 20130148249).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/
Examiner, Art Unit 2836, 11/26/2021